Examiner's Amendment/Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 
In claim 3, line 2, delete the phrase “a plurality of the ultrasonic transducers” and replace with -- a plurality of the ultrasonic transducer --.  
In claim 4, line 2, delete the phrase “a plurality of the ultrasonic transducers” and replace with -- the plurality of the ultrasonic transducer --.  

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a capacitive device comprising an ultrasonic transducer comprising includes a substrate, a lower electrode formed above the substrate, a hollow portion provided above a first insulating film and below a second insulating film sequentially formed above the lower electrode, an upper electrode formed above the hollow portion, a third insulating film formed above the upper electrode, a membrane constituted by the second insulating film and the third insulating film above the hollow portion; a connection portion formed on the membrane and having a first area; a transmission/reception plate formed above the ultrasonic transducer via the connection portion and having a second area larger than the first area; the second area of the transmission/reception plate is larger than an area of the hollow portion; the transmission/reception plate is fixed to the ultrasonic transducer via a fixed portion; the transmission/reception plate has a planar spiral shape; the hollow portion, the membrane and the connection portion are arranged at a position closer to the fixing portion than a center of portion of the transmission/reception plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861